DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim ends with a comma while it should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16, it is not clear which component  is considered as a flexible member. For purpose of examination, examiner is considering surface (14) as shown in Figure 1 of the instant application as being the flexible mattress member.
Regarding claim 18, the expression “the longitudinal direction” lacks antecedent basis.
Regarding claim 19, the structure being claimed is not clear. What is the expression “the arm of the golf swing” mean?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dickler (US Patent No. 3,960,300).
Regarding claim 1, Dickler discloses a columnar box (10); the columnar box (10) having a shoulder strap (34); and the columnar box being adapted to be carried on a back of a person (see Figure 1). The recitation that the device is “a golf practice tool” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structures onto depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In addition, the device of Dickler is capable of being used by a golfer in golf training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 9, Dickler discloses that the device is made of plastic material (see abstract).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fidrych (US Patent Application Publication No. 2005/0133399).
Regarding claim 1, Fidrych discloses a columnar box (10); the columnar box (10) having a shoulder strap (26); and the columnar box being adapted to be carried on a back of a person (see abstract). The recitation that the device is “a golf practice tool” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structures onto depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In addition, the device of Fidrych is capable of being used by a golfer in golf training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 9, Fidrych discloses that the device is made of plastic material (see abstract).

Regarding claim 10, Fidrych discloses the use of a polyvinyl chloride material (see paragraph 23).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goryl (US Patent No. 5,967,390).
Regarding claim 1, Goryl discloses a columnar box (see Figure 5); the columnar box (the rectangular shape as shown in Figure 5 that comprises 50, 51,52,53,59) having a shoulder straps (58); and the columnar box being adapted to be carried on a back of a person (see abstract). The recitation that the device is “a golf practice tool” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structures onto depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In addition, the device of Fidrych is capable of being used by a golfer in golf training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claim 9, Goryl discloses that the device is made of plastic material (see claim 1).
Regarding claim 11, since the bag columnar box of Goryl is inflatable for example using inflation point (56), the columnar structure of the device is considered as balloon body as recited.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US Patent No. D771,373).
Regarding claim 1, Kim discloses a device comprising a columnar box having a shoulder strap to be carried on a back of a person (see Figures 1-7). The recitation that the device is “a golf practice tool” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structures onto depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In addition, the device of Kim is capable of being used by a golfer in golf training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claim 7, plurality of vertical striped patterns as recited are shown in Kim’s device (see the vertical lines in Figure 2, see the vertical lines to the left and right sides of the side panels in both Figure 4 and 5; and as shown in Figure 3, the surface that touches the back has no pattern design).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by W. A. Koski et al. (US Patent No. 2,943,859).
Regarding claim 17, Koski discloses a golf practice tool having an arm supporter which are adapted for an arm to pass through (see Figures 1-3). 

Regarding claim 18, striped patterns being arranged on the arm supporter substantially parallel to the longitudinal direction of the arm (the multiple webs 34 as shown in Figures 2-3 are considered as striped patterns).

Regarding claim 19, a state of the arm of the golf swing is capable of being adjusted by using the stripe pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 6, 8, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickler in view of Kim (D771,373) and Pace et al. (US Patent No. 8,156,974).
Regarding claim 2, Dickler discloses the invention as recited above including the upper surface being flat but the reference does not disclose a plurality of striped patterns as recited. However providing a backpack with design pattern is not a new concept and Kim is one example of reference that teaches the concept (see all Figures). The patterns shown in Kim are not explicitly showing striped patterns as recited. Pace is a bag that teaches the use of plurality of striped patterns on bags is not a new concept (see Figure 1 and column 8 lines 65-66 disclose that a variety of patterns could be used. This indicates that the Dickler reference could be modified to have striped patterns). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Dickler reference with a pattern design as disclosed in the Kim and Pace device in order to make the device of Dickler esthetically pleasing to the eyes and attractive for a buyer.
Regarding claim 3, edges (18a) and (18b) as shown in Figure 3 are edging portion that are arranged between the side surfaces as recited (see Figures 1 and 3).
Regarding claims 4 and 8, regarding claim 4, an inclination of an upper body of the golf player is capable of being adjusted as recited.  Regarding claim 8, a rotation of an upper body is capable of being adjusted as recited. The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Regarding claim 6, as shown in Figures 1 and 3, the device has a polygonal column, bottom and side shape as recited. 
Regarding claims 14 and 15, element (36) as shown in Figure 1 of the Dickler reference, is a flexible member.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above, and further in view of Fidrych (US Patent Application Publication No. 2005/0133399).
The references as applied to claim 2 do not disclose the bag to be made of polyvinyl chloride material. However the use of this material in a backpack is not a new concept and Fidrych is one example that teaches it (see paragraph 23). It would have been obvious to one of ordinary skill in the art before the effective filing to make the device of Dickler out of a Polyvinyl chloride material as taught by Fidrych in order to make the backpack durable and resistant to weathering. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above, and further in view of Ash, Jr. (US Patent No. D355,297).
The references as applied to claim 2 above does not disclose a partial circular cylinder that is substantially circular cylinder side surface. This kind of shape in a backpack art is not a new concept and Ash is one example of reference that discloses this recited shape (see all Figures). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the backpack of Dickler with a partial circular cylinder to use a known alternative shaped backpack. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above, and further in view Goryl (US Patent No. 5,967,390).
The references as applied to claim 2 above does not disclose the columnar box as a balloon body formed by inflating with gas or as an air mattress. A container device to be inflatable is not a new concept and Goryl is one example of reference that teaches this concept. For example, Goryl discloses an inflation point (56), the columnar structure (see Figure 5) of the device is considered as balloon body/air mattress as recited since air is blown to inflate the walls (see column 4 lines 56+). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the backpack of Dickler with a columnar device that is inflatable as taught by Goryl to use a known alternative material that also makes the device to be very light weight.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Goryl (US Patent No. 5,967,390).
Kim discloses does not disclose the columnar box as a balloon body formed by inflating with gas or as an air mattress. A container device to be inflatable is not a new concept and Goryl is one example of reference that teaches this concept. For example, Goryl discloses an inflation point (56), the columnar structure (see Figure 5) of the device is considered as balloon body/air mattress as recited since air is blown to inflate the walls (see column 4 lines 56+). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the backpack of Kim with a columnar device that is inflatable as taught by Goryl to use a known alternative material that makes the device to be very light weight.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Alsaffar (US Patent Application Publication No. 2014/0103081) discloses a device that has a columnar box, shoulder strap, and the device is inflatable (12). See Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINI F LEGESSE/
Primary Examiner, Art Unit 3711